DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/28/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-8 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a rated torque T of the permanent magnet motor, an inner diameter Di of the stator body, and a unit volume torque TPV of the rotor satisfy
5.18 ˣ 10-7 ≤ T ˣ Di-3 ˣ TPV-1 ≤ 1.17 ˣ 10-6,
wherein a unit of the rated torque T is N·m, a unit of the inner diameter Di is mm, a unit of the unit volume torque TPV is kN·m·m-3, and the unit volume torque TPV is in a value range of 5kN·m·m-3 ≤ TPV ≤ 45 kN·m·m-3” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
None of the recorded prior arts suggests or discloses a unit volume torque of a rotor to satisfy a range of 5kN·m·m-3 ≤ TPV ≤ 45 kN·m·m-3 and a rated torque, an inner diameter and a unit volume torque relationship of 5.18 ˣ 10-7 ≤ T ˣ Di-3 ˣ TPV-1 ≤ 1.17 ˣ 10-6.
Claims 2-5, 7-8 and 12 are allowable for depending upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 2020/0153304; same invertors as instant application) discloses a relationship between rated torque, inner diameter of a stator and a unit volume torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834